Citation Nr: 0913536	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  98-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of a pulmonary embolus claimed as due to 
treatment, surgery and hospitalization provided by the VA in 
June and July 2000.  

2.  Entitlement to an increased rating for arthritis of the 
right shoulder, status post acromioclavicular separation, 
currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to January 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The case was remanded by the Board in August 
2000.  

A hearing was held in June 2005 before Veterans Law Judge 
Jonathan Day at the RO.  In a decision of January 2006, the 
Board denied the claim for 1151 benefits.  The issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to an increased rating for a right shoulder 
disorder were remanded to the RO.  The RO later granted 
service connection for a psychiatric disorder, and that issue 
is no longer on appeal.  The RO confirmed the rating for the 
right shoulder disorder, and has returned the case to the 
Board for further appellate review.

The Veteran appealed the Board's denial of 1151 benefits to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Secretary of Veterans Affairs 
(Secretary) and the Veteran, through his attorney, filed a 
Joint Motion to vacate the Board's decision and remand the 
matter for further action.  The Joint Motion was granted by 
the Court in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Regarding his claim for benefits under 38 U.S.C.A. § 1151, 
the Veteran contends that the RO made a mistake by denying 
his claim for compensation because his current residuals of a 
pulmonary embolism were caused or aggravated by the VA 
treatment after surgery performed at a VA Medical Center in 
June 2000.  During the hearing held in June 2005, the Veteran 
testified that he developed a pulmonary embolus following 
surgery done by the VA because the VA improperly gave him 
injections of heparin in his arm rather than in his stomach.  
He said that he had been told this by various doctors and 
nurses, as well as by his mother who is a pharmacist.  He 
stated that this resulted in complications that would last 
the rest of his life, including high blood pressure and a 
need to take medication.  The Veteran gave similar testimony 
during a hearing held at the RO in February 2004.  It has 
also been argued that he was not provided adequate disclosure 
of the risks of the surgery.  

The evidence of record includes VA medical treatment records 
dated in June 2000 which reflect that the Veteran underwent 
bilateral quadriceps tendon repair.  Prior to the surgery, 
the Veteran signed a VA Consent for Administration of 
Anesthesia and Performance of Operations and Other Procedures 
(SF 522) which stated that "This written consent documents 
the discussion I have had with my physician about the need 
for the operation or procedure named above; the expected 
results; potential risks and complications, and available 
alternative treatments...  I acknowledge that no guarantees 
have been made to me concerning the results of the planned 
procedure."  

After the surgery on June 22, 2000, it was specifically noted 
that "postoperative medicinal deep vein thrombosis 
prophylaxis was instituted."  His medications included 
Enoxaparin injections.  

VA treatment record dated in July 2000 reflect that the 
Veteran was admitted July 5th and later transferred July 13th, 
2000.  The principal diagnosis was pulmonary embolism.  It 
was noted that the Veteran had previously undergone a 
bilateral quadriceps tendon repair in June 2000, and then in 
July 2000 he became diaphoretic while straining to have a 
bowel moment.  Then, the morning of admission, he developed 
dyspnea, abdominal pain, nausea, and diaphoresis before 
passing out.  This reportedly occurred at a VA extended care 
unit where he was on bedrest.  He was then admitted to the VA 
cardiac unit for cardiac monitoring and serial cardiac 
enzymes.  IV heparin, ASA, metoprolol, and a nitro patch were 
started.  A scan of the lungs showed multiple perfusion 
defects throughout the right and left lungs compatible with 
high probability for pulmonary embolus.  An IVC filter was 
inserted via the right femoral vein without complication.  
Heparin was continued and coumadin was started.  The Veteran 
remained hemodynamically stable, and was eventually 
transferred to extended care for completion of his workup and 
continued physical therapy.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

In the Joint Motion, the parties concluded that the case 
should be remanded to allow the VA to fully satisfy the duty 
to assist.  It was agreed that the evidence suggested a 
possible causal relationship between the Veterans pulmonary 
embolism and the bilateral quadriceps repair which he 
underwent in June 2000.  It was stated that the VA should 
obtain a medical opinion as to whether the Veteran's June 
2000 "shoulder" [sic] surgery proximately caused his 
pulmonary embolism.  It was further stated that if a causal 
relationship exists, the VA opinion should address whether 
the proximate cause of the pulmonary embolism was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, and whether the 
proximate cause of his pulmonary embolism was an event which 
was not reasonably foreseeable.  

The Joint Motion further stated that the Board should ensure 
compliance with the notice obligations under the Veterans 
Claims Assistance Act of 2000 as none of the notice letters 
appeared to inform the Veteran of all the elements need to 
substantiate a claim under 38 U.S.C.A. § 1151.  The Board 
must remand the case to accomplish the instructions set forth 
in the Joint Motion.

With respect to the claim for a higher rating for a right 
shoulder disorder, the Board notes that the Veteran's most 
recent disability evaluation examination was conducted in 
June 2004.  That examination report is too old to allow 
proper review of the current severity of the disability.  
Accordingly that issue must be remanded for a new 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
current version of a VCAA letter which 
addresses each of the issues on appeal.  
The letter should include all information 
necessary to substantiate a claim for 
benefits under 38 U.S.C.A. § 1151.  With 
respect to the claim for an increased 
rating for a right shoulder disorder, the 
letter should meet the requirements set 
for in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The RO should obtain any 
evidence which the Veteran specifies in 
response to that letter.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected right 
shoulder disorder.  

3.  The Veteran should be afforded a VA 
examination for the purpose of obtaining 
medical opinions regarding his claim for 
benefits under 38 U.S.C.A. § 1151 for 
residuals of a pulmonary embolus claimed 
as due to treatment, surgery and 
hospitalization provided by the VA in 
June and July 2000.  The examiner should 
specifically address whether the surgery 
or follow up treatment proximately caused 
his pulmonary embolism.  If a causal 
relationship exists, the VA opinion 
should address whether the proximate 
cause of the pulmonary embolism was due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing the medical or surgical 
treatment, and whether the proximate 
cause of his pulmonary embolism was an 
event which was not reasonably 
foreseeable.  In preparing such an 
opinion, the examiner should specifically 
address the Veteran's contention that the 
shots he received after surgery were 
erroneously provided in his arms, rather 
than in his stomach, and that this 
resulted in the development of the 
pulmonary embolism.  

4.  Thereafter, the RO should review the 
examination reports to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




